Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12-24-2020 has been entered and considered.
Claims 1-6, 8-9, and 11-22 are pending in the current application.
Claims 7 and 10 are cancelled from consideration.
Claims 1-6, 8-9, and 11-22 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 6, 8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US 2020/0154467 or WO 2018/228487) in view of Nayeb Nazar et al (US 2011/0243066). Hereinafter referred to as Gong and Nayeb.
Regarding claims 1 and 13. Gong discloses a method of a User Equipment (UE), comprising: the UE receives a DL (Downlink) transmission in a TTI (Transmission Time Interval) in one serving cell (see at least title, abstract and figures 14, 24 and paragraph [0524]), wherein the DL transmission is scheduled by a DL control transmission (see at least abstract): the UE generates at least two feedback bits associated to separate layers of the DL transmission (see at least paragraph [0428] and figure 26B); the UE performs bundling across the at least two feedback bits associated to the separate layers of the DL transmission in the TTI when the UE determines or is indicated the separate layers of the DL transmission are transmitted from a same TRP (Transmission/Reception Point) (see at least paragraph [0428] and figure 26B: PUCCH1 2615 for transmission of ACK/NACKs associated with the PDCCH1 2618A and/or PDSCH1 2619A); and the UE does not perform bundling across the at least two feedback bits associated to the separate layers of the DL transmission in the TTI when the UE determines or is indicated the separate layers of the DL transmission are transmitted from separate TRPs (see at least paragraph [0428]: for communication with TRP1: PUCCH1 2615 for transmission of ACK/NACKs associated with the PDCCH1 2618A and/or PDSCH1 2619A and for communication with TRP2: PUCCH2 2616 for transmission of ACK/NACKs associated with the PDCCH2 2618B and/or PDSCH2 2619B
Regarding claims 1 and 13, Gong discloses all the limitations of the claimed invention with the exception of spatially bundling across at least two feedback bits. However, Nayeb, from the same field of endeavor teaches spatially bundling across at least two feedbacks bits (see at least paragraphs [0007], [0133], and [0213]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Nayeb, as indicated, into the communication method of method of Gong for the purpose of managing resources. 
Regarding claims 2 and 14. Gong in view of Nayeb discloses a method wherein if the separate layers of the DL transmissions are transmitted from separate TRPs, the UE performs bundling across feedback bits of multiple DL transmissions in multiple TTIs, wherein the feedback bits are associated to the layers of the multiple DL transmissions transmitted from the same TRP among the separate TRPs in the multiple TTIs (see at least paragraph [0428]).
Regarding claims 3 and 15. Gong in view of Nayeb discloses a method wherein the UE does not perform bundling across feedback bits of multiple DL transmissions in multiple TTIs if the feedback bits are associated to the layers of the multiple DL transmissions which are transmitted from different TRPs in different TTIs (see at least paragraph [0342]).
Regarding claims 6. Gong in view of Nayeb discloses a method wherein a layer group or a layer mapping is set to indicate the association between the at least two feedback bits and the separate layers of the DL transmission, and/or the layer group or the layer mapping is specified or configured by higher layer, or is indicated by control signal or MAC (see at lease paragraph [0102]).
Regarding claim 8. Gong in view of Nayeb discloses a method wherein the UE performs bundling across feedback bits of multiple DL transmissions in multiple TTIs wherein the feedback bits are associated to the same layer group or the same layer mapping of the multiple DL transmissions in multiple TTIs, and wherein the UE does not perform bundling across feedback bits of multiple DL transmissions in multiple TTIs if the feedback bits are associated to different layer group or different layer mapping of the multiple DL transmissions in different TTIs (see at least figures 15A and 26B).
Regarding claims 12 and 20. Gong in view of Nayeb discloses a method wherein the UE performs bundling if UL transmission does not accommodate all the multiple feedback bits for all associated DL transmissions (see at least figure 26B).
Regarding claim 19. Gong in view of Nayeb discloses a method wherein if the UE receives at least two DL control transmissions which schedule the at least two DL transmissions respectively, the resource of UL transmission for delivering feedback bits for the at least two DL transmissions is derived from at least one resource of the at least two DL control transmissions or from at least one resource of the at least two DL data transmission (see at least figure 26B).
Claims 4-6, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Nayeb and further in view of Kang et al (US 2020/0068549, Hereinafter referred to as Kang).
Regarding claims 4 and 18, Gong in view of Nayeb discloses all the limitations of the claimed invention with the exception of wherein the separate layers of the DL transmission transmitted from the same TRP means that the separate layers of the DL transmission are QCLed with the same reference signal resource or the same reference 
Regarding claims 5 and 17. Gong in view of Nayeb discloses all the limitations of the claimed invention with the exception of wherein whether the separate layers of the DL transmission are transmitted from separate TRPs or from the same TRP is indicated by control signaling, indicated by MAC (Medium Access Control), or configured by higher layer. However, Kang from the same field of endeavor, teaches that wherein whether the separate layers of the DL transmission are transmitted from separate TRPs or from the same TRP is indicated by control signaling, indicated by MAC (Medium Access Control), or configured by higher layer (see at lease paragraphs [0172]-[0173] and [0263]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Kang, as indicated, into the .
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Nayeb in view of Seo et al (US 2011/0235571)
Regarding claim 9. Gong in view of Nayeb discloses all the limitations of the claimed invention with the exception of wherein the layers of the DL transmission from the same TRP are mapped to one codeword of the DL transmission, and the layers of the DL transmission transmitted from separate TRPs are mapped to different codewords of the DL transmission, or wherein the UE generates separate feedback bits for respective codeword. However, Kang from the same field of endeavor, teaches that wherein the layers of the DL transmission from the same TRP are mapped to one codeword of the DL transmission, and the layers of the DL transmission transmitted from separate TRPs are mapped to different codewords of the DL transmission or wherein the UE generates separate feedback bits for respective codeword (see at least paragraph [0053]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Seo, as indicated, into the communication method of Gong in view of Nayeb for the purpose of improving communication between transmitter and receiver.
Regarding claim 11. Gong in view of Nayeb discloses all the limitations of the claimed invention with the exception of wherein the UE performs bundling across feedback bits of multiple DL transmissions in multiple TTIs wherein the feedback bits are associated to the same index of codeword of the multiple DL transmissions in multiple TTIs, and wherein the UE does not perform bundling across feedback bits of .
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Nayeb in view of Lunttila et al (US 2020/0045721). Hereinafter referred to as Lunttila.
Regarding claims 21-22, Gong in view of Nayeb discloses all the limitations of the claimed invention with the exception of wherein the bundling across the at least two feedback bits is performed by logical AND operation. However, Lunttila, from the same field of endeavor, discloses bundling across the at least two feedback bits is performed by logical AND operation (see at least paragraph [0083]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Lunttila, as indicated, into the communication method of Gong in view of Nayeb for the purpose of managing resources.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476